Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

Machine learned view synthesis model in claim 22 and 38.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.







Claim 29, and 31 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11308659. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 discloses all the features of claim 29.

Re claim 29, claim 19 of the patent (which incorporates claim 16) discloses

 One or more non-transitory computer-readable media that collectively store instructions that, when executed by one or more processors, cause a computing system to perform operations, the operations comprising: obtaining, by the computing system, a position within three-dimensional space (  see claim 16 “One or more non-transitory computer-readable media that collectively store instructions that, when executed by one or more processors, cause a computing system to perform operations, the operations comprising: obtaining, by the computing system, a position within three-dimensional space “)and one or more camera parameters associated with an existing training image (see claim 19 “werein the operations further comprise: inputting one or more camera parameters associated with a camera that captured the existing training image into the base portion of the machine-learned view synthesis model alongside the position to generate the opacity and the latent representation;”;

 processing, by the computing system, the position within three-dimensional space and the one or more camera parameters with a machine-learned view synthesis model to generate an opacity and a color (see claim 16 “processing, by the computing system, data descriptive of the position with a base portion of a machine-learned view synthesis model to generate an opacity and a latent representation; processing, by the computing system, the latent representation and the training embedding with a content portion of the machine-learned view synthesis model to generate a color; and performing, by the computing system, volumetric rendering to generate a synthetic pixel color for a synthetic pixel of a synthesized image from the opacity and the color;” and claim 19 “wherein the operations further comprise: inputting one or more camera parameters associated with a camera that captured the existing training image into the base portion of the machine-learned view synthesis model alongside the position to generate the opacity and the latent representation;”); 

performing, by the computing system, volumetric rendering to generate a synthetic pixel color for a synthetic pixel of a synthesized image from the opacity and the color (see claim 16 and” performing, by the computing system, volumetric rendering to generate a synthetic pixel color for a synthetic pixel of a synthesized image from the opacity and the color;”);

 evaluating a loss function that compares the synthetic pixel color with a ground truth pixel color for a training pixel including in the existing training image(see claim 16 “evaluating a loss function that compares the synthetic pixel color with a ground truth pixel color for a training pixel including in the existing training image;”);
 and modifying one or more values of the one or more camera parameters based at least in part on the loss function ( see claim 19 “modifying one or more of the camera parameters based at least in part on the loss function.”).

Re claim 31 Claim 19 further disclose wherein processing, by the computing system, the position within three-dimensional space and the one or more camera parameters with the machine-learned view synthesis model to generate the opacity and the color comprises: 
processing, by the computing system, data descriptive of the position and the one or more camera parameters with a base portion of a machine-learned view synthesis model to generate the opacity and a latent representation (see claim 16 “processing, by the computing system, data descriptive of the position with a base portion of a machine-learned view synthesis model to generate an opacity and a latent representation;”  and claim 16 “inputting one or more camera parameters associated with a camera that captured the existing training image into the base portion of the machine-learned view synthesis model alongside the position to generate the opacity and the latent representation” ); processing, by the computing system, the latent representation with a content portion of the machine-learned view synthesis model to generate the color(“processing, by the computing system, the latent representation and the training embedding with a content portion of the machine-learned view synthesis model to generate a color;”.


Claim 30 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11308659 in view of Mildenhall et al  “Nerf: Representing Neural Radiance Fields for View Synthesis” cited in the IDS . 

Re claim 30, claim 19 discloses all of the elements of claim 30 claim 19 does not expressly disclose wherein the machine-learned view synthesis model comprises a neural radiance field model. Kowalski discloses a similar model which is a neural radiance field model ( see abstract and title NERF). The motivation to combine is that that Nerf achieves state of the art results for synthesizing novel view of complex scenes. The examiner notes that NeRF  operates in a substantially similar way by calculating the opacity and color (see introduction first paragraph ). Therefore it would have been obvious before the effective filing date of the claimed invention to combine claim 19 and Mildenhall to calculate opacity and color of claim 19  using a nerf model. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 22, 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski US 2021/0390761 in view of Meshry et al “Nueral Rendering in the Wild” (cited in the IDS).


Re claim 22 Kowalski discloses 


A computing system configured to perform view synthesis, the computing system comprising: one or more processors (see paragraph 26); a machine-learned view synthesis model (see paragraph 26 dynamic scene generator implemented in a processor ) configured to receive and process a position of a desired synthetic image to generate a synthetic image of a scene from the position (see paragraph 19 and 22 note that a an image is rendered for a particular position using a neural radiance field model ), wherein the machine-learned view synthesis model comprises a neural radiance field model (see paragraph 19 note that  a neural radiance field is used to render the image ), wherein the neural radiance field model has been trained on a set of training images that depict the scene,  (see paragraph 48 note that In the example of the motor vehicle driving past trees from FIG. 2, the training data comprises images of the scene taken from many different known viewpoints over time. Each training image has a timestamp indicating when it was captured and has a 3D position and orientation of a camera used to capture the training image ); 

and one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the computing system to perform operations, the operations comprising (see paragraph 56 note that the processes may be performed by instructions stored on non transitory computer readable medium executed by a computer ): 

obtaining the position of the desired synthetic image (see paragraph 19 and 22 note that a camera view point is provided); processing the position of the desired synthetic image with the machine-learned view synthesis model to generate the synthetic image (see paragraph 19 and 22 note that the image is computed from the radiance filed  for the particular view point ); and providing the synthetic image as an output ( see paragraph 19 note that an image is computed from a radiance field).


Kowalski does not expressly disclose and wherein the set of training images comprise unconstrained images that include transient occluders;  Meshry discloses wherein the set of training images comprise unconstrained images that include transient occluders (see  section 1 second paragraph   note that  paper suggest using community photos i.e. photo in the wild may be used to train the system , this corresponds to unconstrained images, see page 6889 first column 3rd paragraph “Transient objects (e.g., pedestrians and cars) are handled by conditioning the retendering network on the expected semantic labeling of the output image, so that the network can learn to ignore these objects rather than trying to hallucinate their locations.” this corresponds to then occluding objects). The motivation to combine is generate the model is to use available community photographs to create the model (see section 1 second paragraph). One of ordinary skill in the at could have modified the system of Kowalski to use community generated photos to perform the neural rendering  suggested in Meshry “Transient objects (e.g., pedestrians and cars) are handled by conditioning the retendering network on the expected semantic labeling of the output image, so that the network can learn to ignore these objects rather than trying to hallucinate their locations”. Therefore it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine Kowalski and Meshry to reach the aforementioned advantage.

Re claim 25 Kowalski further discloses wherein the scene comprises an outdoor scene. (see paragraph 48 note that In the example of the motor vehicle driving past trees from FIG. 2, the training data comprises images of the scene taken from many different known viewpoints over time. Each training image has a timestamp indicating when it was captured and has a 3D position and orientation of a camera used to capture the training image ).

Re claim 26 Meshry further discloses wherein the set of training images comprise photographs of the scene generated by multiple different users see  section 1 second paragraph   note that  paper suggest using community photos i.e. photo in the wild may be used to train the system. 

Re claim 27 Mershry discloses wherein the set of training images exhibit inconsistent lighting of the scene (see section 1 first paragraph).

Re claim 28 Mershry discloses wherein the set of training images were collected at different times of day (see section 1 first paragraph).

Allowable Subject Matter
Claims 38-41 are  allowed. Claim 23,  24 and 32-37  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The examiner notes that claims 29-31 would be allowable if applicant filed a terminal disclaimer to remover the double patenting rejection. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669